PER CURIAM.
Appellant challenges his conviction and sentence following a non-jury trial. The record reflects that the trial court failed to conduct an adequate inquiry in open court prior to accepting appellant’s waiver of jury trial.1 Compare Zeigler v. State, 647 So.2d 292 (Fla. 2d DCA 1994). As a result, we are unable to conclude that appellant’s waiver of his constitutional right to a jury trial was knowing and intelligent. See Tucker v. State, 559 So.2d 218 (Fla.1990) (an appropriate oral colloquy should focus defendant’s attention on the value of a jury trial and should make a defendant aware of the likely consequences of the waiver).
*1016REVERSED and REMANDED for a new trial.
JOANOS, MICKLE and LAWRENCE, JJ., concur.

. No written waiver of jury trial appears in the record.